Opinion issued February 21, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00586-CV



MARCELLA WINTERS,  Appellant

V.

FONDREN GLEN PLAZA PROPERTY, ET AL.,  Appellee



On Appeal from the County Civil Court at Law No.  4
Harris County, Texas
Trial Court Cause No. 868053



MEMORANDUM OPINION	Appellant, Marcella Winters, has neither established indigence, nor paid or
made arrangements to pay the clerk's fee for preparing the clerk's record.  See Tex.
R. App. 20.1 (listing requirements for establishing indigence); 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellant's fault). After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay for the clerk's fee.  We deny all pending motions.
PER CURIAM
Panel consists of Chief Justice Radack, Justices Jennings and Bland.